WICKER, Judge.
William Goudy appeals his conviction of and sentence for theft (L.S.A.-R.S. 14:67), asking us to review the record for any patent error. We dismiss his appeal, finding we have no jurisdiction.
Goudy was charged with armed robbery on September 23, 1986. L.S.A.-R.S. 14:64. On October 1, 1987, he pled guilty to theft. He was sentenced on November 18, 1987, to two years’ imprisonment and to the payment of various fines, costs, and fees.
He did not appeal, however, until December 18, 1987. A motion for appeal "... must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken.” L.S.A.-C. Cr.P. art. 914. Goudy’s appeal is consequently untimely, and we have no jurisdiction to review his conviction and sentence. State v. Counterman, 475 So.2d 336 (La.1985). Goudy "... should seek reinstatement of his right to appeal in the district court in which the conviction was obtained ...” by applying for post-conviction relief. State v. Counterman, at p. 339.
APPEAL DISMISSED.